Case 1:18-cv-00264-WS-MU Document 52 Filed 07/29/19 Page 1 of 4            PageID #: 189



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 BRIAN MYGRANT and
 JONATHAN WEBBER, on behalf of
 themselves and all other similarly
 situated employees,

       Plaintiff,                              CASE NO.: 1:18-cv-00264-WS-M

 v.

 GULF COAST RESTAURANT GROUP,
 INC.; HALF SHELL OYSTER HOUSE,
 INC.; and ROBERT TAYLOR d/b/a
 HALF SHELL OYSTER HOUSE,

       Defendants.
 ____________________________________/

                    JOINT MOTION TO APPROVE SETTLEMENT

       Named Plaintiffs, Brian Mygrant and Jonathan Webber (“Named Plaintiffs”), and

 Defendants, Gulf Coast Restaurant Group, Inc., Half Shell Oyster House, Inc., and

 Robert Taylor d/b/a Half Shell Oyster House (collectively, “Defendants” or “Gulf

 Coast”), by and through their respective counsel, jointly move this Court for review and

 approval of the Joint Compromise Settlement Agreement and Release of Claims

 (“Agreement”), resolving all claims brought by Named Plaintiffs against Defendants for

 alleged violations under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201–19.

 The Parties attach the Agreement as Exhibit A to the corresponding Joint Memorandum

 in Support of this Joint Motion to Approve Settlement (“Joint Memorandum”).
Case 1:18-cv-00264-WS-MU Document 52 Filed 07/29/19 Page 2 of 4               PageID #: 190



        For the reasons set forth in the Joint Memorandum, the Parties respectfully request

 that this Court enter an Order that:

        1.     Grants the Parties’ Joint Motion and approves the Agreement, including

 the service payments to the Named Plaintiffs and the attorneys’ fees and costs;

        2.     Appoints Rust Consulting as the Settlement Administrator to administer the

 settlement as set forth in the Agreement;

        3.     Administratively stays this case until all the procedures and payments

 described in the Agreement are completed and orders the Parties to submit within 14 days

 of the completion of the settlement process a joint motion for dismissal with prejudice, as

 described in the Agreement;

        4.     Orders that each party shall be responsible for its own attorneys’ fees and

 costs, except as stated in the Agreement; and

        5.     Orders that, during the settlement process outlined in the Agreement, any

 Party may move to re-open this case and that the Court retains jurisdiction over the

 Parties to the Agreement to effectuate the Agreement’s terms and to resolve disputes over

 the settlement process.

 Dated: July 29, 2019.

                                                 Respectfully submitted,

                                                 ALL PLAINTIFFS

                                                 /s/ Charles P. Yezbak, III
                                                 Charles P. Yezbak, III
                                                 Admitted Pro Hac Vice
                                                 YEZBAK LAW OFFICES PLLC



                                             2
Case 1:18-cv-00264-WS-MU Document 52 Filed 07/29/19 Page 3 of 4     PageID #: 191



                                      2002 Richard Jones Road, Suite B-200
                                      Nashville, TN 37215
                                      Tel.: (615) 250-2000
                                      yezbak@yezbaklaw.com

                                      Daniel E. Arciniegas
                                      ARCINIEGAS LAW, PLLC
                                      501 Union Street, Suite 501
                                      Nashville, Tennessee 37219
                                      Tel.: (629) 777-5339
                                      Daniel@attorneydaniel.com


                                      ALL DEFENDANTS

                                      /s/ Dena H. Sokolow
                                      Dena H. Sokolow
                                      BAKER, DONELSON, BEARMAN
                                         CALDWELL & BERKOWITZ, P.C.
                                      Monroe Park Tower, Suite 925
                                      101 North Monroe Street
                                      Tallahassee, Florida 32301
                                      Tel.: (850) 425-7550
                                      dsokolow@bakerdonelson.com

                                      Zachary B. Busey
                                      Admitted Pro Hac Vice
                                      BAKER, DONELSON, BEARMAN
                                        CALDWELL & BERKOWITZ, P.C.
                                      165 Madison Avenue, Suite 2000
                                      Memphis, Tennessee 38103
                                      Tel.: (901) 577-8164
                                      zbusey@bakerdonelson.com


                                      Daisy C. Karlson
                                      BAKER, DONELSON, BEARMAN
                                        CALDWELL & BERKOWITZ, P.C.
                                      Wells Fargo Tower
                                      420 North 20th Street, Suite 1400
                                      Birmingham, Alabama 35203
                                      Tel.: (205) 250-8370
                                      dckarlson@bakerdonelson.com


                                      3
Case 1:18-cv-00264-WS-MU Document 52 Filed 07/29/19 Page 4 of 4            PageID #: 192




                           CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2019, I served a true and correct copy of the

 foregoing document via CM/ECF on the following counsel of record:

 Zachary B. Busey
 Admitted Pro Hac Vice
 BAKER, DONELSON, BEARMAN
   CALDWELL & BERKOWITZ, P.C.
 165 Madison Avenue, Suite 2000
 Memphis, Tennessee 38103
 Tel.: (901) 577-8164
 zbusey@bakerdonelson.com

 Dena H. Sokolow
 BAKER, DONELSON, BEARMAN
   CALDWELL & BERKOWITZ, P.C.
 Monroe Park Tower, Suite 925
 101 North Monroe Street
 Tallahassee, Florida 32301
 Tel.: (850) 425-7550
 dsokolow@bakerdonelson.com

 Daisy C. Karlson
 BAKER, DONELSON, BEARMAN
   CALDWELL & BERKOWITZ, P.C.
 Wells Fargo Tower
 420 North 20th Street, Suite 1400
 Birmingham, Alabama 35203
 Tel.: (205) 250-8370 dckarlson@bakerdonelson.com


                                              /s/ Charles P. Yezbak, III
                                              Charles P. Yezbak, III



                                          4
